DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-3, 5, 7-10, 12-13, 21-22 and 24-25 are rejected under 35 U.S.C. 102 a1 as being anticipated by Nishikawa (JP 2005313465 A).
 	Regarding claim 1, Nishikawa discloses “an insert” (figs.3-4, 29 and 30 pointed at the insert. Please noted that the insert does not include the adapter 35) “for a personal electronic cutting and/or drawing system” (intended use), comprising:
 	“a housing” (29 and 30 has a housing) “insertable into a cradle of the personal electronic cutting and/or drawing system” (fig.3 shows the housing 29 and 30 capable of inserting into the cradle 26. Please noted that 26 pointed at the cradle);
 	“a heating element” (31, 32, 33 and 34, and para.0031) carried by “the housing” (29 and 30. See fig.4 for details), “the heating element including a tip protruding from a bottom of the housing” (the heating element including a tip 33 protruding from a bottom of the housing 29 and 30.  Para.0031, i.e., a rollable ball is attached to the tip of the pressing member 32); and
fig.2 shows the electrical cord in connection to the insert. This suggest that the heating element is powered by the electricity. It is inherently and necessarily that the heating element require electricity in order to provide heating).
 	Regarding claim 2, Nishikawa discloses “the housing is elongated” (29 and 30).
 	Regarding claim 3, Nishikawa discloses “an adapter” (fig.3, 35) capable of being positioned at least partially around “the housing” (29 and 30) “capable of adapting the housing for insertion into a cradle of a particular type of personal electronic cutting and/or drawing system” (the adapter 35 capable of adapting the housing 29 and 30 for insertion into the cradle 26).
 	Regarding claim 5, Nishikawa discloses “the tip of the heating element is rounded” (Para.0031, i.e., a rollable ball is attached to the tip of the pressing member 32).
 	Regarding claim 7, Nishikawa discloses “the heating element is capable of heating the tip to a temperature capable of laminating a reactive foil onto a substrate” (Para.0002, i.e., The foil stamping machine puts a foil sheet on a material to be stamped and presses it with the tip of a heated hot pen from the top of the foil sheet to transfer and draw desired characters, figures, patterns, and the like. And para.0010, i.e., That is, from the viewpoint of balance and the like, the holder holds the tip side portion of the heat pen, but since this portion has a built-in heater that heats up to over 100 degrees, the holder is heated by a metal member. It was formed in a block shape that surrounds the heater-corresponding part of the pen. This suggest that the heating element is capable of heating the tip to a temperature capable of laminating a reactive foil onto a substrate).
 	Regarding claim 8, Nishikawa discloses “the heating element is capable of heating the tip to a temperature suitable for wood burning” (para.0010, i.e., That is, from the viewpoint of balance and the like, the holder holds the tip side portion of the heat pen, but since this portion has a built-in heater that heats up to over 100 degrees, the holder is heated by a metal member.  This suggest that the temperature of heater is capable of heating the tip to a temperature suitable for wood burning).
 	Regarding claim 9, Nishikawa discloses “the power supply comprises a power cable” (fig.2 shows electrical cord. This suggest that the power supply is required in order to power the device. It is inherently and necessarily that the power supply is required in order to power the device).
 	Regarding claim 10, Nishikawa discloses “the power cable” (fig.2 shows the power cable) “is capable of being plugged into at least one the personal electronic cutting and/or drawing system” (fig.2 shows the power cable or power cord is capable of being plugged into the system), “a computer” (laptop 12) with “which the personal electronic cutting and/or drawing system is used” (fig.1 shows the cutting and/or drawing system 11), “an adapter for an electrical outlet” (Examiner takes Official Notice that it is well known in the art the lap top 12 has a transformer that acts as an adapter for connecting to the electrical outlet), and “an electrical outlet” (Examiner takes Official Notice that it is well known in the art the residential home has an electrical outlet in order to supply power).
 	Regarding claim 12, Nishikawa discloses “an insert” (fig.4) “for a personal electronic output device that operates under control of a vector graphics file” (intended use), comprising:
 	“a housing” (29 and 30) insertable into “a cradle of the personal electronic output device” (26 pointed at the cradle of the electronic output device);
31, 32, 33 and 34) carried by “the housing” (29 and 30), “the heating element including a tip protruding from a bottom of the housing” (the tip 32 is protruding from a bottom of the housing 29 and 30); and
 	“a power supply” (fig.2 shows the electrical cord in connection to the insert. This suggest that the heating element is powered by the electricity. It is inherently and necessarily that the heating element require electricity in order to provide heating).
 	Regarding claim 13, Nishikawa discloses “at least one adapter” (35) receivable over “a portion of the housing” (29 and 30), “the at least one adapter” (35) having “an exterior with a shape” (35 having 35a and 35b having an exterior shape) complementary to “a shape of the cradle of the personal electronic output device” (26).
 	Regarding claim 21, Nishikawa discloses “an insert” (fig.4) “for an electronic cutting and/or drawing system” (intended use), comprising:
 	“a housing” (29 and 30);
 	“a heating element” (31, 32, 33 and 34) carried by “the housing” (29 and 30), “the heating element including a tip protruding from a bottom of the housing” (the tip 32 is protruding from a bottom of the housing 29 and 30); 
 	“an adapter” (35) positionable on “the housing” (29 and 30) “to adapt the housing for insertion into and removal from a cradle of a particular type of electronic cutting and/or drawing system” (see figs.2-3); and 
 	“a power supply” (fig.2 shows the electrical cord in connection to the insert. This suggest that the heating element is powered by the electricity. It is inherently and necessarily that the heating element require electricity in order to provide heating).
Regarding claim 22, Nishikawa discloses “the adapter is removably positionable on the housing” (the adapter 35 is removably positionable on the housing 29 and 30).
 	Regarding claim 24, Nishikawa discloses “the power supply comprises a power cable” (fig.2 shows electrical cord. This suggest that the power supply is required in order to power the device. It is inherently and necessarily that the power supply is required in order to power the device).
 	Regarding claim 25, Nishikawa discloses “the power cable” (fig.2 shows the power cable) “is capable of being plugged into at least one the electronic cutting and/or drawing system” (fig.2 shows the power cable or power cord is capable of being plugged into the system), “a computer” (laptop 12) with “which the electronic cutting and/or drawing system is used” (fig.1 shows the cutting and/or drawing system 11), “an adapter for an electrical outlet” (Examiner takes Official Notice that it is well known in the art the lap top 12 has a transformer that acts as an adapter for connecting to the electrical outlet), and “the electrical outlet” (Examiner takes Official Notice that it is well known in the art the residential home has an electrical outlet in order to supply power).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 23 arerejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Design Choice.
 	Regarding claims 4 and 23, Nishikawa discloses an adapter capable of adapting the housing for insertion into the cradle of a corresponding electronic cutting and/or drawing system.
 	Nishikawa is silent regarding a plurality of adapters capable of adapting the housing for insertion into cradles of a corresponding plurality of different types of electronic cutting and/or drawing systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishikawa, by duplicate the adapter, to provide additional adapters for processing multiple items at once. MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced). With respect to the limitation a plurality of adapters “capable of adapting the housing for insertion into cradles of a corresponding plurality of different types of electronic cutting and/or drawing systems” (Nishikawa’s adapters is capable of adapting the housing for insertion into cradles of a corresponding plurality of different types of electronic cutting and/or drawing systems).





Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Papaport (US 2,488,477)
 	Regarding claim 6, Nishikawa discloses the tip of the heating element having a shape. 
 	Nishikawa is silent regarding the shape of the tip of the heating element is beveled.
 	Papaport teaches “the shape of the tip of the heating element is beveled” (fig.1, the tip of the heating element 16 is beveled). Nishikawa teaches electrical heating device. Papaport teaches electrical heating device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishikawa with Papaport, by modifying Nishikawa’s tip of the heating element according to the shape of Papaport’s tip of the heating element, to provide desired shape of heating tip (fig.1) as taught by Papaport.   

 	Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Hsieh et al. (US 2011/0284522)
 	Regarding claims 11 and 26, Nishikawa discloses all the features of claim limitations as set forth above except for the power supply comprises a universal serial bus (USB) type connector.
 	Hsieh et al. teaches “the power supply comprises a universal serial bus (USB) type connector” (para.0001, i.e., a power supply connected to a USB socket. Fig.5 shows a USB connector cable. Please noted that power supply is not shown in fig.5). Nishikawa teaches electrical heating device. Hsieh et al. teaches electrical heating device. It would .


 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa (JP 2005313465 A) in view of Christensen (US 3,821,513)
 	Regarding claim 27, Nishikawa discloses all the features of claim limitations as set forth above except for a set of heating elements with different tips.
 	Christensen teaches “a set of heating elements with different tips” (fig.1, 40, fig.2, 40A and col.2 at lines 50-67 and col.3 at lines 1-2, i.e., the carving tool 40 is formed of electrical resistance wire … a carving tool 40A has a projection comprising a narrow loop of resistance wire). ). Nishikawa teaches electrical heating device. Christensen teaches electrical heating device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Nishikawa with Christensen, by adding the option of a set of heating elements with different tip to Nishikawa’s device, to allow user to select desired shape of heating tip (figs.1-2) as taught by Nishikawa.






Response to Arguments
 	Applicant's arguments filed on 12/20/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues “35 USC 102 … Nishikawa … as amended, claim 1 specifies that the cutting and/or drawing system is a personal cutting and/or drawing system … As amended, claim 12 recites that electronic output device is a personal electronic output device” on pages 5-6 of remark.
 	In response, examiner respectfully disagrees because the amended feature “an insert for a personal electronic cutting and/or drawing system” is intended use of the preamble. JP’465 device can be considered as the “personal” electronic cutting and/or drawing system that does not distinguish over the prior art. MPEP 2114, the apparatus claims cover what device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. 
 	(2) Applicant argues “claim 21 … the adapter is positionable on the housing to adapt the housing for insertion into and removal from the cradle of a particular type of personal electronic cutting and/or drawing system. Nishikawa describes a foil stamping machine … Thus, Nishikawa could not expressly or inherently describe that the inherently describe that foil stamping machine is a personal system as required by amended claim 1 … Thus, Nishikawa could not expressly or inherently describe that the 
 	In response, examiner respectfully disagrees because applicant argues person system in both claims 1 and 21. However, claim 21 does not include this feature. 
 	(3) Applicant argues “claim 3 is further allowable because Nishikawa lacks any express or inherent description of an insert with adapter that is capable of being positioned at least partially around the housing the thermal pen  … Instead the description is limited to a collar member 35 … intended to ensure safety of workers and prevent damage to the foil machine” on pages 6-7 of remark.
 	In response, examiner respectfully disagrees because examiner interpreted that “an adapter is a collar (figs.3-8, 35 shows adapter 35 is positionable)” that is capable positioned at least partially around the housing (29 and 30). Currently, the claim is not define particular structure of an adapter. Thus, the adapter does not limit to a particular element or structure. 
 	(4) Applicant argues “35 USC 103 … Nishikawa … claims 4 and 23 are patentable because Nishikawa provides no teaching or suggestion of a plurality of adapters capable of adapting a housing …” on pages 7-8 of remark.
 	In response, examiner respectfully disagrees because it would be obvious that one can provide replacement collar when needed and the different type of the personal cutting and/or drawing system does not define the structural difference of the personal cutting and/or drawing system. User can provide duplicate the personal cutting and/or drawing system and each of the personal cutting and/or drawing system having different 
 	(5) With respect to 35 USC 112 rejection, the amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761